DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.  Applicant’s 1/25/22 election without traverse of Group I claims 1-13, in response to the restriction requirement of 1/4/22, is acknowledged.  Applicant previously cancelled claims 20-26 and 28-30.  Claims 1-19 and 27 are pending.  Non-elected claims 14-19 and 27 are withdrawn from present consideration.  Pending claims 1-13 are rejected for the reasons set forth below. 

Specification
3.  The disclosure is objected to because of the following informalities: 
	In the abstract, please correct the highlighted portion to delete one or both highlighted words and/or substitute other words to make the sentence grammatically correct: 
	A platform and process for electronic payment processing using electronic calendars and communications from with logic code to automate machine operations relating to electronic payments. The system and process can generate alerts using fraud detection and verify payment requests using historical data and pattern recognition. The electronic calendar can be integrated into an electronic wallet application. 



Drawings
4.  In the drawing, Figs. 5-7 are objected to because of the excessive use of shading.  Shading is only permissible if it aids in the understanding of the invention and it does not reduce legibility. See 37 CFR §1.84(m).  Further, these figures appear to be blurred photographs or screen shots.  Moreover, the scanned photographs/screen shots are of such poor image quality that details are not readily discernible within the shaded areas of these figures. 
As stated in 37 CFR §1.84(b)(1), photographs or screen shots will be accepted if they are the only practical medium for illustrating the claimed invention, however, it appears that this is not the case in the instant application.  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR §1.84(l). 
Replacement figures are required.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR §1.1 21 (d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawing will not be held in abeyance. 

Claim Objections
5.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and provide proper antecedent basis for recited terms, as best understood in the context of the claims, to improve claim clarity: 
Claim 1
A system for payment processing comprising: 
… 
store the token in association with the customer identifier, the customer identifier linked to a[[the]] customer record; 
generate a statement notification having the token and a button to add an[[the]] electronic calendar entry for the bill statement, the button having logic code to automatically add the electronic calendar entry to an electronic calendar; 
upon detecting activation of the button, add the electronic calendar entry for the bill statement to an electronic calendar using the logic code; 
… . 
Appropriate correction or clarification of the claim is requested. 

Claim Rejections - 35 USC §112
6. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

7.  Claims 1-13 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “receive a payment request from the electronic calendar entry …” appears to lack sufficient support in the specification.  For example, the specification describes that a payment request may be received from a button at an electronic calendar entry, and that a calendar entry may be used to transmit a payment request (with an electronic message). (See e.g., Spec. ¶¶ 044 and 062)  So, it appears that although a button associated with a calendar entry may be used to generate the payment request that is then transmitted, after some presumed user engagement or selection or other type of action to activate the button associated with the electronic calendar entry by a user or otherwise, such payment request is not described in the specification as being “received from the electronic calendar entry” in a direct way, as recited.  Rather, it is activation or engagement of the button that initiates the payment request, as best understood.  A calendar entry is simply a calendar entry. 
	Since claims 2-13 include the respective limitations of claim 1, since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claim 1. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

8.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

9.  Claims 1-13 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 1, the claim initially recites that an “enhanced bill statement” is generated from an “electronic bill statement.”  However, the claim subsequently fails to specify which “bill statement” (i.e., the enhanced bill statement or the electronic bill statement) is being referred to in two limitations, which makes the claim scope indefinite through lack of clarity, where these two limitations are: 
upon detecting activation of the button, add the electronic calendar entry for the bill statement to electronic calendar using the logic code; and 
receive a payment request from the electronic calendar entry, the payment request including the token linked to a bill statement using the customer identifier

Since claims 2-13 include the respective limitations of claim 1, since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claim 1. 
Additionally regarding claims 5-7, it is similarly unclear which “bill statement” is being referred to in these claims, thereby making their scope uncertain and indefinite.  For example, in claim 5, it is unclear which “bill statement” of claim 1 is “a previous bill statement” and which is “the bill statement.”  In claim 6, it is unclear which “bill statement” of claim 1 is “the previous bill statement” and is “the bill statement.” In claim 7, it is unclear which “bill statement” of claim 1 is “the bill statement.”
the vendor payment request”, as recited in these claims, refer to? 
Additionally regarding claim 13, to which “payment request” of claim 1 does the term “the initial payment request”, as recited in this claim, refer to? 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
10. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

11.  Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
generate an enhanced bill statement file from an electronic bill statement file; 
extract and store payment data from the enhanced bill statement file, the payment data comprising a customer identifier, a payment amount, and a payment due date; 
generate a token using the payment data; 
store the token in association with the customer identifier, the customer identifier linked to the customer record; 
generate a statement notification having the token and a button to add the electronic calendar entry for the bill statement, the button having logic code to automatically add the electronic calendar entry to an electronic calendar; 
upon detecting activation of the button, add the electronic calendar entry for the bill statement to electronic calendar using the logic code; 
receive a payment request from the electronic calendar entry, the payment request including the token linked to a bill statement using the customer identifier; 
verify the token; 
retrieve payment data using the token; 

receive an approval notification in response to the payment confirmation request, the approval notification approving a payment transaction; 
receive a payment confirmation indicating successful processing of the approved payment transaction; and 
update a payment record with the payment confirmation and the payment data. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., processing/facilitating a payment transaction, including generating an enhanced bill statement file and storing payment data extracted from that file, where a data token is generated with the payment data and is stored in association with customer information, and where a notification of the bill statement is generated with an activation button associated with an electronic calendar, where activation of the button initiates a payment request process which verifies the token data and retrieves associated payment data to use to transmit a payment confirmation request for a customer to approve to process a payment transaction associated with the bill statement, and then updating a payment record with the payment results). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2 and 3 simply add an additional element (electronic wallet application) which does not solve a technological problem or is itself technologically improved, but rather, uses the additional element as a “tool” (as described in the 101 rejection analysis of claim 1, from which this claim depends) to carry out various additional steps of the recited abstract idea, namely, triggering a displayed payment confirmation request, receiving the approval notification and transmit it, and to authorize a customer account for the payment process, which steps simply further refine the abstract idea since the steps are simply additional steps or refinements to the steps of the abstract idea of claim 1, and these claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 4-8 and 13 simply further refine the abstract idea by requiring additional steps for the abstract idea of claim 1, such as: processing a registration request related to a customer electronic address, determining whether a previous payment for a bill has 
Claims 9-12 simply further refine the abstract idea by requiring that the payment data, the payment approval notification, a payment request include various data associated with a payment account or an identifier for same, a due date, a vendor identifier or an identifier associated with a vendor account, which is simply refining a type of data to be used in the payment process of the recited abstract idea of claim 1, and these claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “payment server,” an “electronic wallet application,” a “processor,” a “mobile 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

12.  Examiner’s Note:  Regarding claims 1-13, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  Although a search was made based on a “best” understanding of the claims, despite the unclear antecedent of the various terms noted above, an additional search and full consideration of relevant prior art will be conducted when these claims recite subject matter that is supported by the specification to a sufficient degree and/or are not indefinite in scope such that the full extent and clear scope of the claimed subject matter and claimed functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §§112(a), (b) rejections are overcome). (See e.g., MPEP §2173.06 II) 

Prior Art Not Relied Upon
13.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Uehara, et al., Computer Applications Co., Ltd. (European Patent Application No. 1291794 A1) discloses many claimed features, including use of an electronic calendar system to manage various bill invoices of a buyer and managing payments for one or more of the invoices, via activation of a Payment button displayed on a calendar entry, and includes providing various notifications to the buyer regarding the payment process initiated via the payment button activation, but appears to not disclose the use of a token associated with payment data, or the generation of an enhanced bill statement from an electronic bill statement, or providing a payment confirmation request to an electronic address associated with a customer, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696